Exhibit 10.1

WARRANT EXERCISE AGREEMENT

This Warrant Exercise Agreement (this “Agreement”), dated as of May [    ],
2019, is by and between CytoDyn Inc., a Delaware corporation, (the “Company”)
and the undersigned holder (the “Holder”) of warrants to purchase shares of the
Company’s common stock, par value $0.001 per shares (the “Common Stock”), issued
by the Company, as set forth on Schedule A (collectively, the “Warrants”).

WITNESSETH:

WHEREAS, the Holder’s Warrants are exercisable into a number of shares of Common
Stock as set forth on Schedule A (the “Warrant Shares”); and

WHEREAS, as an additional inducement to the Holder to exercise, the Company will
issue an additional one-half share of Common Stock (the “Additional Shares”) per
Warrant Share upon exercise of the Warrants.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Company
and the Holder hereby agree as follows:

1.    Exercise of Warrants; Issuance of Additional Shares. The Company and the
Holder hereby agree that the Holder shall exercise each Warrant at an exercise
price per share equal to the lower of (x) the existing exercise price of the
Warrant and (y) $0.40, for the total aggregate exercise proceeds to the Company
set forth on Schedule A, otherwise pursuant to the terms of the Warrants. In
connection therewith, the Company agrees to issue the Holder agrees to accept
the number of Additional Shares set forth on Schedule A. The Warrant Shares and
the Additional Shares shall be delivered to the Holder upon the Closing to the
name and address set forth on the signature page hereof.

2.    Closing; Payment. Holder shall execute this Agreement and immediately wire
the aggregate cash exercise price for such Warrants to the following bank
account:

 

Bank Name:   *** Bank Address:   *** ABA Number:   *** A/C Name:   *** A/C
Number:   *** FBO:   [HOLDER NAME]

The closing of the exercise of the Warrants and the issuance of the Warrant
Shares and the Additional Shares (the “Closing”) shall occur upon execution by
the Company and delivery to the Holder of an executed copy of this Agreement,
against receipt of such aggregate cash exercise price. The Closing may be
scheduled by the Company at any time within fifteen (15)



--------------------------------------------------------------------------------

calendar days after the execution by the Holder of this Agreement (such date,
the “Closing Date”). To the extent the Closing does not occur, all funds
received from the Holder will be returned without interest or offset, and this
Agreement shall thereafter be of no further force or effect.

3.    Restriction on Transfer.

(a)    Warrant Shares. The Holder agrees that, until the expiration of six
months following the Closing Date, neither the Holder, nor any affiliate of the
Holder which (x) had or has knowledge of the transactions contemplated by this
Agreement, (y) has or shares discretion relating to such Holder’s investments or
trading or information concerning such Holder’s investments, including in
respect of the Warrant Shares, or (z) is subject to such Holder’s review or
input concerning such Affiliate’s investments or trading (together, the
“Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) any Warrant Shares.

(b)    Additional Shares. The Holder understands and agrees that the Additional
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) or the securities laws of any state or other
jurisdiction; accordingly, the Additional Shares must be held indefinitely
unless they are subsequently registered or unless, in the opinion of counsel
reasonably acceptable to the Company, a sale or transfer may be made in
compliance with the provisions of this Agreement and without registration under
United States securities laws and the applicable securities laws of any state or
other jurisdiction.

(c)    Restrictive Legends. The Holder agrees that legends may be placed on the
Warrant Shares and the Additional Shares restricting the transfer thereof, and
that appropriate notations may be made in the Company’s stock books and stop
transfer instructions placed with the transfer agent of the Common Stock, each
in a manner generally consistent with the foregoing.

4.    Representations and Warranties. The Holder hereby acknowledges,
represents, warrants, and agrees as follows:

(a)    The Holder is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act. The Holder, either alone or together with
its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Additional Shares, and has so
evaluated the merits and risks of such investment. The Holder has reviewed the
Company’s Form 10-K for the year ended May 31, 2018, and all filings made by the
Company with the U.S. Securities and Exchange Commission (the “Commission”)
thereafter. The Holder has also been afforded the opportunity to ask questions
of, and receive answers from, the officers and/or directors of the Company
concerning the terms and conditions of the Additional Shares and the information
filed with the Commission and to obtain any additional information, to the
extent that the Company possesses such information, which the Holder considers
necessary and appropriate in order to permit the Holder to evaluate the merits
and risks of an investment in the Additional Shares. The Holder is able to bear
the economic risk of an

 

2



--------------------------------------------------------------------------------

investment in the Additional Shares and, at the present time, is able to afford
a complete loss of such investment. The Holder is not acquiring the Additional
Shares for the account or benefit of any other person. The Holder is acquiring
the Additional Shares as principal for its own account, in the ordinary course
of its business, and not with a view to or for distributing or reselling such
Additional Shares or any part thereof. The Holder has no present intention of
distributing any of such Additional Shares and has no agreement or
understanding, directly or indirectly, with any person regarding the
distribution of such Additional Shares.

(b)    Neither the Commission nor any state securities commission or other
regulatory authority has approved the Additional Shares, or passed upon or
endorsed the merits of this offering of securities or confirmed the accuracy or
determined the adequacy of such offering. This offering of securities has not
been reviewed by any federal, state or other regulatory authority.

5.    Reliance. The Holder acknowledges and understands that the Company has
agreed to the terms of this Agreement in reliance upon the Holder’s
representations, warranties and covenants made in this Agreement.

6.    Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.

7.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into the foregoing documents.

8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

9.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

10.    Successors; Third-Party Beneficiary. This Agreement shall be binding upon
and inure to the benefit of the Holder and the Company and the respective
successors and permitted assigns of each.

11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

3



--------------------------------------------------------------------------------

12.    EXPIRATION DATE. THIS OFFER IS FOR A LIMITED TIME ONLY AND SHALL EXPIRE
IF THE SIGNATURE PAGE TO THIS AGREEMENT IS NOT COMPLETED, EXECUTED BY THE HOLDER
AND RETURNED TO THE COMPANY ON OR BEFORE 5:00 P.M. (NEW YORK CITY TIME) ON
MAY 8, 2019.

[Signature page to follow.]

 

4



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

HOLDER   By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Email:  

 

 

Agreed and Accepted: CYTODYN INC.

By:  

 

Name:   Title:   Dated as of:  

 

[Warrant Exercise Agreement]



--------------------------------------------------------------------------------

Schedule A

Holder:

[            ]

 

Warrant No.

 

Expiration

Date

 

Warrant

Shares

 

Original

Exercise

Price

 

Revised

Exercise

Price

 

Aggregate

Exercise

Proceeds

 

Shares

Issued

upon

Exercise

[    ]-[        ]

  [    ]/[    ]/[        ]   [            ]   $[            ]   $[            ]
  $[            ]   [            ]

Totals

    [            ]       $[            ]   [            ]

Total Additional Shares: [            ]

[equals 0.5 x Total Warrant Shares]